Citation Nr: 1715381	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  12-07 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent prior to September 14, 2016, and in excess of 20 percent thereafter, for bilateral hearing loss

2. Entitlement to a disability rating in excess of 10 percent for residuals of incomplete navicular fracture of the right wrist with tendonitis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1959 to September 1963.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

It was before the Board in August 2016, when the claims were remanded for further development.

In an October 2016 rating decision since issued, the RO granted a higher 20 percent evaluation for bilateral hearing loss, effective September 14, 2016.  This rating does not represent a grant of the maximum benefits allowable; consequently, the evaluation of the Veteran's bilateral hearing loss remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of an increased rating for a right wrist disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to September 14, 2016, the Veteran's service-connected bilateral hearing loss was not been manifested by hearing acuity worse than Level IV bilaterally.

2. Since September 14, 2016, the Veteran's service-connected bilateral hearing loss has been manifested by hearing acuity of Level VI and Level V.


CONCLUSIONS OF LAW

1. Prior to September 14, 2016, the criteria for a disability rating in excess of 10 percent for bilateral hearing loss were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2016).

2. Since September 14, 2016, the criteria for a disability rating in excess of 20 percent for bilateral hearing loss were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

In a May 2011 letter, the Veteran was notified of the information needed to substantiate and complete his claim for an increased disability rating for bilateral hearing loss, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  He was also provided notice on the "downstream" issues of disability ratings and effective dates, prior to the rating decision on appeal.  38 U.S.C.A. § 7105 (West 2014); Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  The VCAA requires notice of the type of evidence needed to substantiate an increased rating claim, namely evidence demonstrating a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The letter complied with these notice requirements.  The Veteran has had ample opportunity to respond and supplement the record.  He has not alleged that notice in this case was less than adequate.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

Regarding the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records have been secured.  The Veteran has not identified any additional records that could be used to support his claim.

The Veteran was provided several VA examinations in connection with the claim.  The Board finds the examination reports contains adequate competent evidence to allow the Board to decide the issue of entitlement to higher rating for the service-connected hearing loss, and that no further development of the evidentiary record is necessary.  The Board finds that the September 2016 VA examination substantially complied with the remand request.  Stegall v. West, 11 Vet. App. 268 (1998).

No additional pertinent evidence has been identified by the Veteran as relevant to the issue adjudicated herein.  The Board is satisfied that evidentiary development is complete; VA's duties to notify and assist are met.  The Veteran is not prejudiced by the process in this matter.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned specific diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).


In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.

Disability evaluations for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Ratings for hearing loss are determined by considering the puretone threshold average and speech discrimination percentage scores.  38 C.F.R. § 4.85(b), Table VI.  The Ratings Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average, which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.

Where there is an exceptional pattern of hearing impairment (defined in 38 C.F.R. § 4.86) the Levels of hearing acuity may be determined based on puretone thresholds alone (under Table VIA).

The Veteran underwent a VA audiological examination in June 2011.  The examination revealed audiometry results as follows:

HERTZ
1,000
2,000
3,000
4,000
RIGHT
35
40
40
50
LEFT
40
40
45
55

Speech recognition testing using the Maryland CNC test revealed speech recognition ability of 72 bilaterally.  The Board notes the results provided result in a 10 percent evaluation considering the Roman Numeral designations of IV in the right ear and IV in the left.

Pursuant to the prior Board remand, the Veteran underwent a new VA audiological examination in September 2016.  The examination revealed audiometry results as follows:

HERTZ
1,000
2,000
3,000
4,000
RIGHT
35
40
65
60
LEFT
50
40
55
50

Speech recognition testing using the Maryland CNC test revealed speech recognition ability of 62 percent bilaterally.  The Board notes the results provided result in a 20 percent evaluation considering the Roman Numeral designations of VI in the right ear and V in the left.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's bilateral hearing loss more nearly approximates a rating in excess of 10 percent prior to September 14, 2016, and in excess of 20 percent thereafter.

On June 2011 VA examination, the Veteran's hearing loss was manifested by Level IV hearing acuity bilaterally.  The application of those designations to Table VII results in a 10 percent evaluation.

On the September 2016 VA evaluation, the Veteran's right ear hearing loss was manifested by Level VI hearing acuity, and his left ear hearing loss was manifested by Level V hearing acuity.  The application of those designations to Table VII results in a 20 percent evaluation.

There is no other medical evidence that provides a basis for rating the Veteran's bilateral hearing loss.  There is, therefore, no medical evidence to support higher ratings during any of the periods in question.  For those reasons, the Board finds that the Veteran's claim for a disability rating in excess of 10 percent prior to September 14, 2016, and in excess of 20 percent thereafter, is not warranted.  The Board also finds that further staged ratings are not appropriate.  Gilbert, 1 Vet. App. 49; 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.


ORDER

A disability rating in excess of 10 percent prior to September 14, 2016 for bilateral hearing loss is denied.

A disability rating in excess of 20 percent since September 14, 2016 for bilateral hearing loss is denied.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered regarding the remaining issue on appeal.

The Veteran underwent a new VA right wrist examination in September 2016 pursuant to a Board remand.  After review of the examination report, the Board finds that an additional VA examination should be obtained.  In the September 2016 examination, the examiner noted the Veteran had pain with all ranges of motion, but did not report the degrees at which pain began.  As well, the examination did not assess pain in both active and passive motion.  See 38 C.F.R. § 4.59; see also Correia v. McDonald, 28 Vet. App. 158 (2016).  Therefore, the Board finds that the examination is inadequate because it is incomplete.  See 38 C.F.R. § 3.310; see also Stegall v. West, 11 Vet. App. 268 (1998) (regarding legal necessity of compliance with previous Board directives).  For these reasons, the Board directs that an additional right wrist examination be provided.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should secure for association with the record updated (to the present) records of any/all VA treatment the Veteran has received for the residuals of incomplete navicular fracture of the right wrist with tendonitis on appeal; this specifically includes treatment records from the Omaha VA Medical Center from August 2016 to the present.

2. After completing directive (1), the AOJ should arrange for a VA wrist evaluation by a qualified medical professional to ascertain the current nature and severity of his service-connected residuals of incomplete navicular fracture of the right wrist with tendonitis.  If possible, this examination should be completed by an examiner other than the examiner who completed the September 2016 examination.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  The examiner should identify all symptoms and impairment associated with the Veteran's right wrist, noting their frequency and severity.  The examiner should also address whether there are flare-ups, and if so, discuss any additional functional loss during flare-ups.

The examiner should test the range of motion in active motion and passive motion for both the right wrist and the paired left wrist.  The examiner should identify whether there is pain during motion and, if so, at what degree pain begins.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Examination results should be clearly reported.

3. The AOJ should then review the obtained VA examination report to ensure that the opinions contained therein are responsive to the questions posed.

4. The AOJ should then review the record and readjudicate the claim on appeal for a higher rating for residuals of incomplete navicular fracture of the right wrist with tendonitis.  If the issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


